OPINION AND ORDER REINSTATING

Applicant, Patrick C. Hickey, of Kenton County, Kentucky, was admitted to the practice of law in Kentucky on October 1, 1974. On March 8, 1999, Hickey pled guilty to one felony count of tax evasion in the United States District Court, Eastern District of Kentucky at Covington. Consequently, he was automatically suspended from the practice of law the next day. See Hickey v. Kentucky Bar Association, Ky., 988 S.W.2d 33 (1999). Hickey then moved for permission to withdraw his bar membership and for the entry of an order suspending him for one hundred and eighty (180) days with a two-year suspension probated for the following five years. Id. We denied the motion, and disciplinary proceedings against him proceeded. Id.
At the conclusion of the disciplinary proceedings, we suspended Hickey for four years, with the suspension beginning on March 9,1999. Kentucky Bar Association v. Hickey, Ky., 31 S.W.3d 434, 436 (2000). Hickey applied for reinstatement on July 11, 2002. After a formal hearing held before the Character and Fitness Committee, the KBA recommended that Hickey be reinstated, with two conditions that were later withdrawn. The Board of Governors adopted the KBA report and has recommended to this Court that Hickey be reinstated.
It is not contested by the Character and Fitness Committee, the Trial Commissioner, or the Board of Governors that Hickey has complied with all of the requirements of reinstatement and has demonstrated that he is worthy of the trust and confidence of the public. He has shown that he is now of good and moral character and that he appreciates the wrongfulness of his acts and has atoned for his misconduct. In Re Cohen, Ky., 706 S.W.2d 832 (1986).
Based upon the foregoing facts, it is ordered that the recommendation of the Board of Governors for reinstatement be adopted. It is further ordered that:
1. Applicant, Patrick C. Hickey, is hereby reinstated to practice law in the Commonwealth of Kentucky, subject to current compliance with Continuing Legal Education standards and adherence to the requirements set forth in the KYLAP “Supervision Agreement” signed by the mov-ant on May 29, 2003, and the “Addendum” signed by the movant on July 18, 2003.
2. Applicant is directed to pay all costs associated with his reinstatement application, said sum being $738.04, and for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
Entered: October 23, 2003.
/s/ Joseph E. Lambert CHIEF JUSTICE